FARMER, J.
In this personal injury action arising from a falling palm frond allegedly striking and injuring plaintiff, the trial court granted defendant’s motion for summary judgment on the grounds that plaintiff could not show that defendant had actual or constructive notice of the danger from the fronds. We reverse.
Record evidence suggests that the frond in question as well as several others on palm trees in the area had reached varying stages of browning. An expert for plaintiff offered testimony to the effect that browning palm fronds dipping below the horizontal plane present an identifiable risk of danger to those who come near them. Browning is the result of aging, as is the dipping. The expert further offered that an owner or occupier of land could reasonably know or foresee that such affected palm fronds may detach and fall from the trees and thereby injure an invitee who lacked corresponding notice of their condition. The expert opined from pictures of the fronds that some should have been cut down to avoid the risk. We conclude that plaintiff has shown a triable issue as to whether defendant had notice of the dangerous condition of the palm fronds and remand for trial.
GUNTHER and KLEIN, JJ., concur.